DETAILED ACTION
Notices to Applicant
This communication is a First Action Non-Final on the merits. Claims 1-21 as filed 07/12/2019, are currently pending and have been considered below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections

The numbering of claims is not in order. Appropriate correction is required. For purposes of Examination, the following claims have been renumbered. 
Misnumbered claim 7 been renumbered 8.
Misnumbered claim 8 been renumbered 9.
Misnumbered claim 9 been renumbered 10.
Misnumbered claim 10 been renumbered 11.
Misnumbered claim 11 been renumbered 12.

Misnumbered claim 13 been renumbered 14.
Misnumbered claim 14 been renumbered 15.
Misnumbered claim 15 been renumbered 16.
Misnumbered claim 16 been renumbered 17.
Misnumbered claim 17 been renumbered 18.
Misnumbered claim 18 been renumbered 19.
Misnumbered claim 19 been renumbered 20.
Misnumbered claim 20 been renumbered 21.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations is: “a communication module” in claim 18.

If applicant does not intend to have this limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Claim 18 limitation “a communication module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The claim limitation “a communication module” fails to provide a corresponding structure. The instant Application Specification discloses “a communication module” in paragraphs 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-18 are drawn to a method for acquiring and communicating healthcare procedure data, which is within the four statutory categories (i.e. method). 
Independent Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites […] accessing a live dataset […];, notifying a healthcare worker associated with a first task from the plurality of tasks of a deficiency […]; and correcting, by the healthcare worker, the deficiency. 

The limitations of acquiring and communicating healthcare procedure data, as drafted, is a method that, under its broadest reasonable interpretation, covers performance of managing personal behavior or relationships or interactions between people through following rules or instructions. That is, acquiring a live dataset of various statuses elements related to a healthcare procedure, notifying a healthcare worker of a task from a plurality of tasks of a deficiency in at least one of the status elements of the live dataset; and the healthcare worker correcting the deficiency by performing the task in the context of this claim encompasses the user managing personal behavior or relationships or interactions between people through following a set of instructions based on the status of a healthcare environment. If a claim limitation, under its broadest reasonable interpretation, covers performance of managing personal behaviors or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim fails to recite any additional elements. Accordingly, the limitations of the claim do not amount to significantly more than an abstract idea. The claim is not patent eligible.
Dependent claims 2-17 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims recite what the live dataset elements are and how they are analyzed and communicated. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond collecting, analyzing, communicating information for managing the personal behavior or relationships or interactions between people. Furthermore, the claims fail to recite a combination of additional elements that would indicate a significant improvement to the functioning of a computer or any other technology. Therefore the dependent claims are rejected under 35 U.S.C. § 101.
Claims 18-20 are drawn to a system for collecting and communicating healthcare procedure data, which is within the four statutory categories (i.e. machine). 
Independent Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 7 recites […] accessing a live dataset […]; […] displaying a plurality of elements from the live dataset […]; […] notifying a healthcare worker associated with a first task from the plurality of tasks of a deficiency related to the first task identified in the live dataset; correcting, by the healthcare worker, the deficiency; and […] displaying a plurality of elements from the live dataset including the correcting the deficiency.
The limitations of acquiring and communicating healthcare procedure data, as drafted, is a system that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor,” “a visual display, informationally coupled with the processor,” and “a communication module, informationally coupled with the processor” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the ““a processor,” “a visual display, informationally coupled with the processor,” and “a communication module, informationally coupled with the processor” language, acquiring and displaying a live dataset of various statuses elements related to a healthcare procedure, notifying a healthcare worker of a task from a plurality of tasks of a deficiency in at least one of the status elements of the live dataset, and the healthcare worker correcting the deficiency by performing the task in the context of this claim encompasses the user managing personal behavior or relationships or interactions between people through following a set of instructions based on the status of a healthcare environment. If a claim limitation, under its broadest reasonable interpretation, covers performance of managing personal behaviors or relationships or interactions between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of using “a processor,” “a visual display, informationally coupled with the processor,” and “a communication module, informationally coupled with the processor” to perform the acquiring and communicating healthcare procedure data limitations. The elements in each of these steps are recited at a high-level of generality (i.e., a processor, a visual display, and a communication See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a processor,” “a visual display, informationally coupled with the processor,” and “a communication module, informationally coupled with the processor” to perform the acquiring and communicating healthcare procedure data limitations amounts to no more than mere instructions to apply the exception using a generic computer component. (i.e., a processor, a visual display, and a communication module as they relate to general purpose computer components (Application Specification [0026], [0047])). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 19-20 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims recite what the healthcare procedure data is and how it is acquired and communicated. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond acquiring and communicating healthcare procedure data. Furthermore, the combination of elements does not indicate 
Claim 21 is drawn to a method for acquiring and communicating healthcare procedure data, which is within the four statutory categories (i.e. method). 
Independent Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 21 recites […] accessing a live dataset […]; simultaneously notifying a first healthcare worker associated with a first task in a first step of the workflow of a deficiency related to the first task, and a second healthcare worker of a second task in a subsequent second step in the workflow of the procedure of a deficiency related to the second task, and the first and second health workers correcting the deficiencies in the first and second tasks, respectively, […].
The limitations of acquiring and communicating healthcare procedure data, as drafted, is a method that, under its broadest reasonable interpretation, covers performance of managing personal behavior or relationships or interactions between people through following rules or instructions. That is, acquiring a live dataset of various statuses elements related to a healthcare procedure, notifying healthcare workers of tasks from a plurality of tasks of a deficiency in at least one of the status elements of the live dataset; and the healthcare worker correcting the deficiency by performing the task in the context of this claim encompasses the user managing personal behavior or relationships or interactions between people through following a set of instructions based on the status of a healthcare environment. If a claim limitation, under its broadest reasonable interpretation, covers performance of managing personal behaviors or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim fails to recite any additional elements. Accordingly, the limitations of the claim do not amount to significantly more than an abstract idea. The claim is not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 9-10, 12-16, 18, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Pub. No. 2007/0136218 A1 (hereinafter “Bauer et al.”).
RE: Claim 1 Bauer et al. teaches the claimed: 
1. A method of improving healthcare within a healthcare facility related to a procedure on a patient, comprising: accessing a live dataset including (i) a status of the patient, (ii) a status of a plurality of healthcare assets related to the procedure, (iii) a status of a plurality of infrastructure elements of the healthcare facility related to the procedure, and (iv) a status of a plurality of tasks required to advance the patient through a workflow of the procedure ((Bauer et al., [0017], [0048], [0049], [0052], [0079], [0097]) (the dynamic documentation system tracks events and anticipates the next likely step, curing operator and team members; systems and processes for ; 
notifying a healthcare worker associated with a first task from the plurality of tasks of a deficiency in at least one of (i) a status of the patient related to the first task, (ii) a status of a first healthcare asset from the plurality of healthcare assets related to the first task, (iii) a status of a first infrastructure element from the plurality of infrastructure elements related to the first task, or (iv) a status of a second task from the plurality of tasks that is related to the first task ((Bauer et al., [0080]-[0085], [0088]-[0089], [0096], [0111]) (maintain procedural knowledge about the function including the major steps in the procedure; monitor all OR subsystems and elements relevant to the function; know and determine when the function should be initiated; cue personnel, when the function is nearly ready to begin; track the progress and performance of its function; provide appropriate procedural cues to personnel; recognize potential errors and inform personnel; recognize when the function’s progress and/or performance is unsatisfactory and inform personnel; resolve conflicts among sub-function agents using prioritization rules; the oversight layer combines the developing situation information and the situational awareness with the function agents so that smart system can determine if the processes are being performed correctly and if there are any developing dangerous situations; the oversight layer ; and 
correcting, by the healthcare worker, the deficiency ((Bauer et al., [0088]-[0089], [0133]) (recognize potential errors and inform personnel; recognize when the function’s progress and/or performance is unsatisfactory and inform personnel; if for example the anesthesiologist intends to give drug “A” but has forgotten the patient allergy history, smart system would flash a warning giving the doctor a chance to correct the error)). 
RE: Claim 3 Bauer et al. teaches the claimed:
3. The method of claim 1, wherein the plurality of healthcare assets consists of at least one of (i) a healthcare worker related to one of a pre-procedure, procedure, or post-procedure task, (ii) a report related to one of a pre-procedure, procedure, or post-procedure task, or (iii) a hardware related to one of a pre-procedure, procedure, or post-procedure task ((Bauer et al., [0015], [0016]) (The interface shell is adapted to provide a hardware and software interface between the system agent and the function, to track the movement of specific instruments and actors, and to indicate key milestones in a work process; input identifies a human actor and holds the actor responsible for the accuracy and effort to accomplish a checklist-prescribed event)). 
RE: Claim 4 Bauer et al. teaches the claimed:
4. The method of claim 3, wherein the plurality of healthcare assets are downstream from a current status of the patient in a workflow of the procedure ((Bauer et al., [0055], [0056]) (anticipating the behavior of the hardware subsystem by predicting its state/status into the future; providing past, present, and projected hardware state/status information to other system sub-agents and the function agent)).
RE: Claim 5 
5. The method of claim 1, wherein the plurality of infrastructure elements consists of at least one of HVAC, procedure room temperature, procedure room humidity, entries into procedure room, or post-procedure room ((Bauer et al., [0156]) (the OR characteristics that are stored in the system agents include the dimensions, contents, temperature, pressure and airflow, among other things)). 
RE: Claim 6 Bauer et al. teaches the claimed:
6. The method of claim 1, wherein the plurality of tasks required to advance the patient through the workflow of the procedure consists of healthcare facility steps related to (i) pre-procedure, procedure, or post-procedure, (ii) safety checks related to pre-procedure, procedure, or post- procedure, or (iii) sanitation steps related to pre-procedure, procedure, or post-procedure ((Bauer et al., [0125], [0226]) (Each surgical procedure has certain steps, methods and specific checks to insure surgical quality and patient safety; A checklist based on current practice distills down the items found to be essential as defined by the texts, professional guidelines, standard operating procedures and the primary items for best practice is provided; the OR table is characterized and tracked including the sanitary condition)). 
RE: Claim 9 Bauer et al. teaches the claimed:
8. The method of claim 1, wherein the step of correcting the deficiency is performed indirectly by the healthcare worker ((Bauer et al., [0060], [0133]) (translating speech such as surgeon comments, commands, and queries, to event and control codes recognizable by the smart system; the physician may use a voice command i.e. indirect, to override a warning i.e. correct a deficiency)). 
RE: Claim 10 Bauer et al. teaches the claimed:
9. The method of claim 1, further comprising the healthcare worker changes a part of the workflow of the procedure based on the deficiency ((Bauer et al., [0133]) (the warnings could be 
RE: Claim 12 Bauer et al. teaches the claimed:
11. The method of claim 1, wherein the second task is upstream of the first task in the workflow for the procedure ((Bauer et al., [0066]) (the function agent is adapted to model, track, and facilitate OR functions; a function is defined as a goal-directed process; the process of a surgery is represented as a hierarchy of functions and associated sub-function agents)).  
RE: Claim 13 Bauer et al. teaches the claimed: 
12. The method of claim 11, wherein the second task is one of a pre-procedure task or a procedure task, and the first task is one of a procedure task or a post-procedure task ((Bauer et al., [0066], [0067]) (the function agent is adapted to model, track, and facilitate OR functions; a function is defined as a goal-directed process; the process of a surgery is represented as a hierarchy of functions and associated sub-function agents; functional agent extends beyond the periphery and into the heart of the procedure and in the embodiment this would be laparoscopic hysterectomy extending downward from function the steps (I.e. first tasks procedure task) and sub-steps (i.e. second tasks procedure tasks) would form individual nodes and hence functional agents)).
RE: Claim 14 Bauer et al. teaches the claimed:
13. The method of claim 1, further comprising visually displaying a plurality of elements of the live dataset including at least part of (i) the status of the patient, (ii) the status of the plurality of healthcare assets related to the procedure, (iii) the status of the plurality of infrastructure elements of the healthcare facility related to the procedure, and (iv) the status of the plurality of tasks required to advance the patient through the procedure ((Bauer et al., [0058], [0063], [0102], [0110], [0169]) (relaying state/status information from other system sub-agents to a 
RE: Claim 15 Bauer et al. teaches the claimed:
14. The method of claim 1, further comprising automatically updating the live dataset with correction of the deficiency ((Bauer et al., [0102]) (A control hemorrhaging function sub-agent recognizes the surgeon's intent as consistent with correct procedure. A scrub nurse mistakenly hands a small microclip tool to the surgeon who does not notice the error. An overhead camera tracks a small microclip tool from a Mayo table to the sterile field and communicates data to a small microclip tool system subagent. The small microclip tool system sub-agent communicates its position in the sterile field to the control hemorrhaging function sub-agent. The control hemorrhaging function sub-agent recognizes the discrepancy and informs the surgeon via the surgeon system sub-agent and a surgeon's head-mounted display. The surgeon returns the small microclip tool to the scrub nurse)).
RE: Claim 16 Bauer et al. teaches the claimed:
15. The method of claim 1, further comprising the healthcare worker manually updating the live dataset with correction of the deficiency ((Bauer et al., [0124]) (The verbal actor inputs not only 
RE: Claim 18 Bauer et al. teaches the claimed: 
17. A system for presenting live status of a first procedure for a first patient to personnel in a healthcare facility, comprising: a processor accessing a live dataset including (i) a status of the first patient, (ii) a status of a plurality of healthcare assets related to the first procedure, (iii) a status of a plurality of infrastructure elements of the healthcare facility related to the first procedure, and (iv) a status of a plurality of tasks required to advance the first patient through a workflow of the first procedure ((Bauer et al., [0017], [0048], [0049], [0051], [0052], [0079], [0097]) (hardware includes computer system comprising a processor; the dynamic documentation system tracks events and anticipates the next likely step, curing operator and team members; systems and processes for real-time management and feedback of process control, situational awareness, logistics, communication, and documentation; smart system presents as an interface for a plurality of OR elements such as the OR facilities, hospital infrastructure, OR equipment, OR documents, OR team, and the patient; maintain a model of each sub-function including its state, stage including to what extent the function has been completed and its goal is accomplished; the system comprises one or more system sub-agents adapted to model and track the state of the OR; monitoring and tracking the stat/status of the hardware subsystem such as the patient’s blood pressure, the current setting of the electrosurgery unit, the physical location of a sponge));
a visual display, informationally coupled with the processor, displaying a plurality of elements from the live dataset including at least part of (i) the status of the first patient, (ii) the status of the plurality of healthcare assets related to the first procedure, (iii) the status of the plurality of infrastructure elements of the healthcare facility related to the first procedure, and (iv) the status of the plurality of tasks required to advance the first patient through the workflow of the first procedure; a communication module, informationally coupled with the processor, notifying a healthcare worker associated with a first task from the plurality of tasks of a deficiency related to the first task identified in the live dataset ((Bauer et al., [0080]-[0085], [0088]-[0089], [0096], [0111]) (maintain procedural knowledge about the function including the major steps in the procedure; monitor all OR subsystems and elements relevant to the function; know and determine when the function should be initiated; cue personnel, when the function is nearly ready to begin; track the progress and performance of its function; provide appropriate procedural cues to personnel; recognize potential errors and inform personnel; recognize when the function’s progress and/or performance is unsatisfactory and inform personnel; resolve conflicts among sub-function agents using prioritization rules; the oversight layer combines the developing situation information and the situational awareness with the function agents so that smart system can determine if the processes are being performed correctly and if there are any developing dangerous situations; situation awareness layer is where the surgical displays and the output features of the various interfaces, including the surgical workstations, reside; the oversight layer generates warnings and cues, among other things; oversight layer includes check list data for human actor verification of key events within a given surgical plan)); 
correcting, by the healthcare worker, the deficiency; and the visual display displaying a plurality of elements from the live dataset including the correcting the deficiency ((Bauer et al., [0088]-[0089], [0110], [0133]) (recognize potential errors and inform personnel; recognize when the function’s progress and/or performance is unsatisfactory and inform personnel;  situation awareness layer is where the surgical displays and the output features of the various interfaces, including the surgical workstations, reside; the oversight layer generates warnings and cues, .
RE: Claim 21 Bauer et al. teaches the claimed: 
20. A method for advancing a patient through a workflow of a procedure in a healthcare facility, comprising: accessing a live dataset including (i) a status of the patient, (ii) a status of a plurality of healthcare assets related to the procedure, (iii) a status of a plurality of infrastructure elements of the healthcare facility related to the procedure, and (iv) a status of a plurality of tasks required to advance the patient through the workflow of the procedure ((Bauer et al., [0017], [0048], [0049], [0052], [0079], [0097]) (the dynamic documentation system tracks events and anticipates the next likely step, curing operator and team members; systems and processes for real-time management and feedback of process control, situational awareness, logistics, communication, and documentation; smart system presents as an interface for a plurality of OR elements such as the OR facilities, hospital infrastructure, OR equipment, OR documents, OR team, and the patient; maintain a model of each sub-function including its state, stage including to what extent the function has been completed and its goal is accomplished; the system comprises one or more system sub-agents adapted to model and track the state of the OR; monitoring and tracking the stat/status of the hardware subsystem such as the patient’s blood pressure, the current setting of the electrosurgery unit, the physical location of a sponge));
simultaneously notifying a first healthcare worker associated with a first task in a first step of the workflow of a deficiency related to the first task, and a second healthcare worker of a second task in a subsequent second step in the workflow of the procedure of a deficiency related to the second task, and the first and second health workers correcting the deficiencies in the first and second tasks, respectively, wherein the patient is cleared to progress from the first step of the workflow, through the second step of the workflow, to a subsequent third step in the workflow ((Bauer et al., [0064]-[0067], [0080]-[0085], [0088]-[0089], [0096], [0111], ]0125]) (warning personnel of potential problems with the hardware subsystem via personnel agents; a personnel agent, a type of system sub-agent, is adapted to use a knowledge base derived from a predetermined person such as a surgeon, relay individual-specific information to the predetermined person; the function agent is adapted to model, track, and facilitate OR functions; a function is defined as a goal-directed process; the process of a surgery is represented as a hierarchy of functions and associated sub-function agents; functional agent extends beyond the periphery and into the heart of the procedure and in the embodiment this would be laparoscopic hysterectomy extending downward from function the steps (I.e. first tasks procedure task) and sub-steps (i.e. second tasks procedure tasks) would form individual nodes and hence functional agents; maintain procedural knowledge about the function including the major steps in the procedure; monitor all OR subsystems and elements relevant to the function; know and determine when the function should be initiated; cue personnel, when the function is nearly ready to begin; track the progress and performance of its function; provide appropriate procedural cues to personnel; recognize potential errors and inform personnel; recognize when the function’s progress and/or performance is unsatisfactory and inform personnel; resolve conflicts among sub-function agents using prioritization rules; the oversight layer combines the developing situation information and the situational awareness with the function agents so that smart system can determine if the processes are being performed correctly and if there are any developing dangerous situations; the oversight layer generates warnings and cues, among other things; oversight layer includes check list data for human actor verification of key events within a given surgical plan; Smart system monitors in real-time clear thought verification and definitive observed action throughout the process, each element of the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2007/0136218 A1 (hereinafter “Bauer et al.”) in view of U.S. Patent Application Pub. No. 2016/018817 A1 (hereinafter “Tekwani”). 
RE: Claim 2 Bauer et al. teaches the claimed: 
2. The method of claim 1.
Bauer et al. fails to explicitly teach, but Tekwani teaches the claimed: 
wherein the status of the patient consists of at least one of patient check-in, patient registration, patient pre-procedure condition, patient pre-procedure location, patient post-procedure condition, patient post-procedure location, or patient discharge ((Tekwani, [0029], [0078]) 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the real-time activity coordination system including performing pre=operation activities in preparing a patient for surgery, and performing post-operation activities after a patient has had surgery as taught by Tekwani within the method and system for a surgical decision support interface as taught by Bauer et al. with the motivation of improving the overall efficiency of hospital care centers patient management and minimizing the chances of readmission of a patient (Tekwani, [0002]). 
RE: Claim 8 Bauer et al. teaches the claimed:
7. The method of claim 1.
Bauer et al. fails to explicitly teach, but Tekwani teaches the claimed: 
 wherein the live dataset includes updates pushed from the plurality of healthcare assets or the plurality of infrastructure elements ((Tekwani, [0035]) (the real-time activity coordination system functions to determine which data is relevant to push based on a context of a person for whom activities are being performed)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the real-time activity coordination system utilizing a data push method between system assets as taught by Tekwani within the method and system for a surgical decision support interface as taught by Bauer et al. with the motivation of improving the overall efficiency of hospital care centers patient management and minimizing the chances of readmission of a patient (Tekwani, [0002]). 
Claims 7, 11, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2007/0136218 A1 (hereinafter “Bauer et al.”) in view of U.S. Patent Application Pub. No. 2010/0198609 A1 (hereinafter “Mellin et al.”). 
RE: Claim 7 Bauer et al. teaches the claimed:
7. The method of claim 1.
Bauer et al. fails to explicitly teach, but Mellin et al. teaches the claimed: 
further comprising accessing a live dataset regarding a second patient for a second procedure, wherein the second procedure occurs after the procedure for the patient, and the second procedure requires healthcare facility resources that at least partially overlap with the procedure ((Mellin et al., [0038]. [0051]) (The information associated with schedules may also relate to one or more units (e.g., health care units such e.g., OR, ED, ICU, etc.) of a facility and any other suitable information; the schedules may consist of data specifying the time in which medical diagnoses, examinations or procedures, etc., are designated to be performed within the unit; a schedule(s) may include data specifying the operating times for the operating room unit; the processor of the server is capable of analyzing data that is input to any of the schedules in real time, i.e., as the processor receives the information; The processor of the server is also capable of executing the algorithm to estimate and predict a number of individuals (e.g., patients, medical staff, etc.) that require schedule changes with respect to a unit(s) such as a healthcare unit for example. Schedule changes are oftentimes required when one or more patients cancel a scheduled operation to be conducted by a physician in the operating room, when patients do not show up at their scheduled time or when the velocity of patients moving through units is highly variable such as patients moving through the OR and post anesthesia care unit (PACU) which may ultimately affect scheduling or for any other suitable reasons)).

RE: Claim 11 Bauer et al. teaches the claimed:
10. The method of claim 9.
Bauer et al. fails to explicitly teach, but Mellin et al. teaches the claimed: 
wherein changing the part of the workflow is recommended by an automated management system of the healthcare facility and consists of rescheduling the procedure ((Mellin et al., [0051], 0084]) (the algorithm may use a mixture of deterministic information and stochastic elements to predict the type of patient(s), procedure(s), health care staff members, etc. that are frequently involved in schedule changes and may automatically generate alternative scheduling arrangements)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the real-time algorithm for automatically generating alternative scheduling arrangements as taught by Mellin et al. within the method and system for a surgical decision support interface as taught by Bauer et al. with the motivation of providing an efficient mechanism to predict patient load and capacity for planning and allocating resources in health care facilities (Mellin et al., [0008]). 
RE: Claim 19 Bauer et al. teaches the claimed: 
18. The system of claim 17.
Bauer et al. fails to explicitly teach, but Mellin et al. teaches the claimed: 
further comprising presenting live status of a second procedure for a second patient, wherein the live dataset further comprises (i) a status of the second patient, (ii) a status of a plurality of healthcare assets related to the second procedure, (iii) a status of a plurality of infrastructure elements of the healthcare facility related to the second procedure, and (iv) a status of a plurality of tasks required to advance the second patient through a workflow of the second procedure, and wherein live status of the second patient is derived from the live dataset((Mellin et al., [0038]. [0051], [0066]) (The information associated with schedules may also relate to one or more units (e.g., health care units such e.g., OR, ED, ICU, etc.) of a facility and any other suitable information; the schedules may consist of data specifying the time in which medical diagnoses, examinations or procedures, etc., are designated to be performed within the unit; a schedule(s) may include data specifying the operating times for the operating room unit; the processor of the server is capable of analyzing data that is input to any of the schedules in real time, i.e., as the processor receives the information; The processor of the server is also capable of executing the algorithm to estimate and predict a number of individuals (e.g., patients, medical staff, etc.) that require schedule changes with respect to a unit(s) such as a healthcare unit for example. Schedule changes are oftentimes required … when the velocity of patients moving through units is highly variable such as patients moving through the OR and post anesthesia care unit (PACU) which may ultimately affect scheduling or for any other suitable reasons; indicate the status of a patient as inbound signifying that a patient(s) is predicted to be admitted to a medical department or may indicate the status of a patient as outbound signifying that the patient(s) is scheduled or predicted to be released from a medical department)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the real-time hospital resource analysis for the monitoring and scheduling of the flow of multiple patients and resources through hospital units as taught by Mellin et al. within the method and system for a surgical decision support interface as taught by Bauer et al. with the motivation of 
RE: Claim 20 Bauer et al. and Mellin et al. teach the claimed: 
19. The system of claim 18, wherein the first procedure for the first patient is scheduled to occur before the second procedure for the second patient, and wherein the first procedure and the second procedure require at least one common healthcare facility asset ((Mellin et al., [0038]. [0051]) (The information associated with schedules may also relate to one or more units (e.g., health care units such e.g., OR, ED, ICU, etc.) of a facility and any other suitable information; the schedules may consist of data specifying the time in which medical diagnoses, examinations or procedures, etc., are designated to be performed within the unit; a schedule(s) may include data specifying the operating times for the operating room unit; the processor of the server is capable of analyzing data that is input to any of the schedules in real time, i.e., as the processor receives the information; The processor of the server is also capable of executing the algorithm to estimate and predict a number of individuals (e.g., patients, medical staff, etc.) that require schedule changes with respect to a unit(s) such as a healthcare unit for example. Schedule changes are oftentimes required when one or more patients cancel a scheduled operation to be conducted by a physician in the operating room, when patients do not show up at their scheduled time or when the velocity of patients moving through units is highly variable such as patients moving through the OR and post anesthesia care unit (PACU) which may ultimately affect scheduling or for any other suitable reasons)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the real-time hospital resource scheduling for patients and resources through hospital units as taught by Mellin et al. within the method and system for a surgical decision support interface as taught . 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2007/0136218 A1 (hereinafter “Bauer et al.”) in view of U.S. Patent Application Pub. No. 2012/0296675 A1 (hereinafter “Silverman”). 
RE: Claim 17 Bauer et al. teaches the claimed:
16. The method of claim 1.
Bauer et al fails to explicitly teach, but Silverman teaches the claimed: 
 further comprising: calculating a safety score for the procedure for the patient based on the live dataset; and calculating an updated safety score for the procedure for the patient based on correcting the deficiency and an update to the live dataset ((Silverman, [0044]) (a system including a mechanism for inputting patient information and providing an output relating to the patient health and perioperative risk; the output includes a score for the physical condition of the patient, a score for the degree of expected surgical risk and invasiveness, a score for other vital assessments of perioperative complexity))
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the system for inputting patient information to determine perioperative risk and related scores as taught by Silverman within the method and system for a surgical decision support interface as taught by Bauer et al. with the motivation of providing a score-driven communication for perioperative healthcare providers and at virtually every exchange of information among healthcare providers and between healthcare providers and their patients. (Silverman, [0043]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Pub. No. 2019/0090954 A1 teaches a workflow assistance system for image guided surgical procedures (Abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL BALAJ whose telephone number is (571)272-8181.  The examiner can normally be reached on 7:30 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.B./Examiner, Art Unit 3626   

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626